RESOLUCIÓN
Habiendo expirado el término de seis meses de suspen-sión del abogado de epígrafe el 29 de enero de 2003, se declara con lugar su Moción Solicitando Reinstalación a la Abogacía y se autoriza al Ledo. Félix J. Montañez Miranda a ejercer la abogacía únicamente.
A los fines de considerar su solicitud de reinstalación al ejercicio de la notaría, se le ordena a la Leda. Carmen H. Carlos, directora de la Oficina de Inspección de Notarías, a que dentro de los treinta días siguientes a la notificación de esta Resolución, presente su Informe sobre el estado de la obra notarial incautada al mencionado abogado.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
El Juez Asociado Señor Rivera Pérez no intervino.
(Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo